USCA11 Case: 20-11519    Date Filed: 03/30/2021      Page: 1 of 4



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11519
                        Non-Argument Calendar
                      ________________________

                        Agency No. A209-391-133



MARIE JOSEE DAMIS CLERVEAUX,
a.k.a. MARIE JOSEE DAMIS CHEVEREAUX,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 30, 2021)



Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11519       Date Filed: 03/30/2021    Page: 2 of 4



      Marie Josee Damis Clerveaux, a native and citizen of Haiti proceeding pro

se, seeks review of the Board of Immigration Appeals’ (BIA) final order denying

her motion to reconsider its prior order, which dismissed her appeal from the

Immigration Judge’s (IJ) final removal order as untimely. She asserts the BIA

erred in denying her motion to reconsider. She contends she was denied due

process because her appeal was not heard due to a procedural error, and that she

should be granted equitable tolling to correct the error.

      We review the BIA’s denial of a motion for reconsideration for an abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). Our

review is limited to determining whether the BIA exercised its discretion arbitrarily

or capriciously. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009).

      A petitioner can appeal the IJ’s removal decision to the BIA within 30 days

from the date of the oral decision. 8 C.F.R. §§ 1003.3(a)(1), 1003.38(b).

However, “[a]n appeal is not properly filed unless it is received at the [BIA], along

with all required documents” within the 30-day deadline. Id. §§ 1003.3(a)(1),

1003.38(b). Accordingly, the BIA “may summarily dismiss any appeal” that is

“untimely.” Id. § 1003.1(d)(2)(i)(G).

      A motion to reconsider “shall specify the errors of law or fact in the previous

order and shall be supported by pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C). A

motion to reopen, in turn, “shall state the new facts that will be proven at a hearing


                                           2
          USCA11 Case: 20-11519       Date Filed: 03/30/2021    Page: 3 of 4



to be held if the motion is granted, and shall be supported by affidavits or other

evidentiary material.” 8 U.S.C. § 1229a(c)(7)(B).

      Clerveaux’s challenge to the denial of her motion to reconsider fails for

several reasons. First, this Court only has jurisdiction over the BIA’s order

denying her motion to reconsider because she did not file a petition for review

from the BIA’s prior order dismissing her appeal of her removal order as untimely.

See Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2004) (noting

the 30-day deadline to file a petition for review with us is mandatory,

jurisdictional, and not subject to equitable tolling). Accordingly, we lack

jurisdiction to consider her arguments regarding her due process and equitable

tolling claims as they relate to the underlying removal order. See id. Second, even

though Clerveaux contends this Court has jurisdiction to review the BIA’s denial

of a motion to reopen sua sponte, neither her motion nor the BIA’s order addressed

reopening sua sponte. Nevertheless, this Court lacks jurisdiction to review the

BIA’s conclusion that sua sponte reopening is unwarranted. Lenis v. U.S. Att’y

Gen., 525 F.3d 1291, 1293-94 (11th Cir. 2008).

      Third, the BIA did not abuse its discretion in concluding that Clerveaux’s

claim of ineffective assistance of counsel did not support reconsideration or

reopening. Even though Clerveaux’s motion was based on a claim of ineffective

counsel because she was proceeding pro se when she initially appealed to the IJ,


                                          3
           USCA11 Case: 20-11519      Date Filed: 03/30/2021   Page: 4 of 4



the fact she did not have counsel necessarily means that she did not meet the

requirements for a motion to reopen or reconsider based upon a claim of

ineffective assistance of counsel.

       Clerveaux did not specify any errors of law or fact in the BIA’s previous

order denying her appeal as untimely. 8 U.S.C. § 1229a(c)(6)(C). For example,

she admits that her appeal was untimely, so she did not specify any error in fact in

that finding. Further, even though she noted the BIA may reconsider its own

decision and consider equitable tolling, she did not claim any error in law

regarding the BIA’s previous order because those decisions are within the BIA’s

discretion. See Assa’ad, 332 F.3d at 1340-41. Finally, although she stated new

facts explaining why her appeal was untimely, those new facts do not change the

fact it was untimely. Thus, the BIA did not abuse its discretion in denying

Clerveaux’s motion.

       Accordingly, for the above reasons, we dismiss her petition in part and deny

in part.

       PETITION DISMISSED IN PART AND DENIED IN PART.




                                          4